Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This in response to the amendment filed 12/18/2020. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-22, 24-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. U.S. Patent Number 10,076,400 (Krahbichler)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 generally recites an embolic protection device with a frame, a blood permeable unit, and at least one tether, which is generally recited in claims 18-22, 24-29.
It is clear that all the elements of claims 18-22, 24-29 are to be found in claim 6 of the patent.  The difference between claims 18-22, 24-29 of the application and claim 6 the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 6 of the patent is in effect a “species” of the “generic” invention of claims 18-22, 24-29.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 refers to “said opposite side”. There is insufficient antecedent basis for this limitation. The applicant should amend claim 30 to refer to “said opposite area”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 18-22, 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication Number 2010/0324589 (Carpenter)
Regarding claim 18, 20 Carpenter discloses as shown in Figure 5  a collapsible, transluminally deliverable embolic protection device for temporarily positioning in the aortic arch for deflection of embolic debris from the ascending aorta to the descending aorta, said embolic protection device having: a frame (flexible frame 106, see paragraph [0084]) with a periphery and a blood permeable unit (membrane 108, see paragraph [0084]) within said periphery, and at least one tether (control lines 42, see paragraph [0086]) arranged to extend substantially along horizontal and longitudinal length of the blood permeable membrane and  capable of applying a tractive force for lifting the embolic protection device in a coronal direction, wherein said tether is adapted to provide said pulling force for pressing said periphery to an inner wall of said aortic arch. See paragraph [0086].
Regarding clam 19, Carpenter discloses wherein said tether is extending from said embolic protection device to a channel of a delivery catheter (delivery catheter 102, see paragraph [0073]) for providing a pulling force on said frame and/or blood permeable unit.

Regarding claim 22, Anderson discloses wherein said tether (42) is distally connected to said device at a location offset (see paragraph [0086] teaching lines are around the periphery of the membrane) a connection point to a transluminal delivery unit (300),  such as to said frame, periphery and/or blood permeable unit. 
Regarding clam 29, Carpenter discloses wherein said tether is extending from said embolic protection device to a channel of a delivery catheter (delivery catheter 102, see paragraph [0073]) for providing a pulling force on said frame and/or blood permeable unit.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20, 24, 25, 27, 28, 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2013/0103075 (Wang et al.) in view of U.S. Patent Publication Number 2010/0324589 (Carpenter)
Regarding claims 18, 20, 24, 27, 28 Wang et al. discloses as shown in Figure 3  a collapsible, transluminally deliverable embolic protection device for temporarily positioning in the aortic arch for deflection of embolic debris from the ascending aorta to the descending aorta, said embolic protection device having: a blood permeable unit (permeable membrane 110, see paragraph [0029]), and at least one tether (elongate support member 120, central spine 130 see paragraph [0025]) arranged to extend substantially along horizontal and longitudinal length of the blood permeable membrane and  capable of applying a tractive force for lifting the embolic protection device in a coronal direction, wherein said tether is adapted to provide said pulling force for pressing said periphery to an inner wall of said aortic arch, wherein the device has an attachment point where the tether is connected, wherein said tether is attached to said blood permeable unit, such that said traction force, when applied, is capable of raising said blood permeable unit out of a plane of said blood permeable unit, wherein said traction force, when applied, is capable of raises said blood permeable unit out of a plane of said blood permeable unit, such that a volcano shape of said blood permeable unit is provided, at said attachment location of said tether to said blood permeable unit. See paragraph [0086].
Wang fails to disclose a frame with a periphery the blood permeable unit disposed within the periphery.
Carpenter, from the same field of endeavor teaches a similar embolic protection device as shown in Figure 5, where the device includes a frame (flexible frame 106, see paragraph [0084]) with a periphery and a blood permeable unit (membrane 108, see paragraph [0084]) within said periphery, for the purpose of supporting the blood permeable unit.
It would have been obvious to one of ordinary skill the art at the time the invention was made to modify the embolic protection disclosed by Wang to include the frame taught by Carpenter such that it included a frame with a periphery the blood permeable unit disposed within the periphery.
Regarding claim 25 Wang fails to disclose multiple tethers.

Regarding claim 30, Wang discloses as shown in Figure 3, a collapsible, transluminally deliverable embolic protection device for temporarily positioning in the aortic arch for deflection of embolic debris from the ascending aorta to the descending aorta, said embolic protection device having: and a blood permeable unit (permeable membrane 110, see paragraph [0029]), and having an upper area (area on the opposite side of where support member is attached, shown in Figure 3) capable of facing a coronal direction where arranged in the aortic arch, and 120 an opposite area (area where support member 120 is attached, hidden from view in Figure 3) facing a direction opposite the coronal relative to the upper area at least one tether (support member 120, see paragraph [0025]) arranged to be capable of applying a pushing force from said opposite are for lifting the embolic protection device in the coronal direction.
Wang fails to disclose a frame a frame (loop 16, see paragraph [0031]) with a periphery a blood permeable unit within the periphery.
Carpenter, from the same field of endeavor teaches a similar embolic protection device as shown in Figure 5, where the device includes a frame (flexible frame 106, see paragraph [0084]) with a periphery and a blood permeable unit (membrane 108, see paragraph [0084]) within said periphery, for the purpose of supporting the blood permeable unit.
It would have been obvious to one of ordinary skill the art at the time the invention was made to modify the embolic protection disclosed by Wang to include the frame taught by Carpenter such that it included a frame with a periphery the blood permeable unit disposed within the periphery.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2010/0324589 (Carpenter) in view of U.S. Patent Publication Number 2005/0055047 (Greenhalgh)
Regarding claim 26, Carpenter fails to disclose at least one eyelet, wherein one or more 
of said tethers are threaded through at least one eyelet.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device disclosed by Carpenter to include the eyelets disclosed by Greenhalgh on the surface of blood permeable unit and thread the tether through them, in order to guiding the direction of the tether along a surface of blood permeable unit.
Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) claim 18 under Carpenter have been considered but are not persuasive. The applicant argues Carpenter fails to disclose control lines 42 are capable of applying a tractive force for lifting the embolic protecting device in a coronal direction.
In response, the Office respectfully disagrees.  As the applicant concedes Carpenter control lines 42 are capable of collapsing the permeable membrane in a direction (towards the sheath).  The plain and ordinary meaning of the term “tractive” according to Webster’s dictionary is serving to draw, which is exactly What Carpenter discloses.  It is clear that one ordinary skill in the art could use the control lines 42 disclosed by Carpenter to apply a tracking force capable of lifting the embolic protection device in a coronal direction, if they were orientated in that direction and manipulated by hand.
	Function follows structure.  Since the structural limitations (i.e., structure capable of drawing the blood permeable unit in a direction) are met by the reference, then it may be reasonably concluded that the functional limitations are also met.
	The applicant’s remaining remarks are considered moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771